Order entered December 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00333-CR

                       ADRIAN CARDONA VELASQUEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76518-M

                                            ORDER
       The reporter’s record in this appeal was due May 24, 2016. In July, the Court ordered the

trial court to hold a hearing to determine why the reporter’s record had not been filed. By order

dated October 18, 2016, the trial court recommended court reporter Belinda Baraka be given 45

additional days in which to file the reporter’s record. The following day, the Court reinstated the

appeal, adopted the trial court’s findings, and ordered Belinda Baraka to file the reporter’s record

no later than December 2, 2016. To date, the reporter’s record has not been filed and Ms. Baraka

has had no communication with the Court.

       We ORDER court reporter Belinda Baraka to filed the reporter’s record in this appeal

within TEN DAYS of the date of this order. We caution Ms. Baraka that the failure to do so will
result in the Court utilizing whatever remedies it has available, which may include ordering that

Ms. Baraka not sit as a court reporter until she files the complete reporter’s record in this appeal.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, and to counsel for

all parties.




                                                       /s/    ADA BROWN
                                                              JUSTICE